DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-15 are pending in the application, claims 10-15 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-9 in the reply filed on 28 October 2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 28 October 2021.

Specification
The disclosure is objected to because of the following informalities:
In the as filed specification, paragraph [00111] recites "The different between", which appears to be a typographical error; recommend correcting this to read as "The difference
In the as filed specification, paragraph [00118] recites "polishing off about 5 um from", which appears to be a typographical error; recommend correcting this to read as "polishing off about 5 µm[[um]] from".
Appropriate correction is required.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
With Regards to Claim 6:  Instant claim 6 recites --wherein a deviation of flatness of less than or equal to 0.10 nm-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "wherein a deviation of flatness is[[of]] less than or equal to 0.10 nm".
With Regards to Claim 9:  Instant claim 9 recites --equal to 0.17*thickness-- on line 3; for clarity, recommend correcting this to read as "equal to 0.17 times the thickness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claims 1-9:  Instant claim 1 recites the limitation --a dimensional precision control of less than or equal to ± 0.1 mm-- on line 2.  As defined by the instant specification, "dimensional precision control" is the difference between the as-formed three-dimensional (3D) glass article and the designed 3D article measured at any point ([0111] of the instant specification).  In the instant case, a person of ordinary skill in the art would not be able to ascertain what an articles "designed dimensions" are, let alone what they would be, compared to its "actual dimensions" (that is the "dimensional precision control"); wherein said "designed dimensions" amount to an unknown variable value and are indefinite.  As such, the claim is rendered indefinite in that the "dimensional precision control" relies upon an unknown variable value ("designed dimension(s)") that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.
 Claims 2-9, which depend upon claim 1, are rejected on the same grounds as recited above.
With Regards to Claim 6:  Instant claim 6 recites the limitation --a deviation in flatness is less than or equal to 0.10 nm-- on lines 1 to 2.  As defined by the instant specification, "deviation in flatness" was measured using ATOS GOM 3D scanning system, in the same way as the curve deviations to CAD. ([0112] of the instant specification).  In the instant case, it would appear that the "deviation in flatness" is dependent upon the unknown CAD dimensions for the 3D article.  As such, a person of ordinary skill in the art would not be able to ascertain what an articles "deviation in flatness" is, let alone what they would be, compared to the CAD designed 3D article values; wherein said dimensions of the "CAD designed 3D article" amount to an unknown variable value and are indefinite.  Therefore, the claim is rendered indefinite in that the "deviation in flatness" relies upon an unknown variable value ("dimensions of the CAD designed 3D article") that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (US 2016/0102010 A1).
Regarding Claim 1:  Beall teaches a glass-ceramic article, that it can be formed into three-dimensional articles, and can have a thickness anywhere from about 0.8 mm to about 10 mm or about 200 µm to about 2 mm (e.g. samples of 50 mm by 50 mm by 1 mm, wherein the thickness is 1 mm) ([0008], [0149], [0181] of Beall); which anticipates the claimed range of --a thickness between 0.1 mm and 2 mm--.
(In the instant case, the specification defines the "dimensional precision control" as the difference between the as-formed three-dimensional (3D) glass article and the designed 3D article measured at any point ([0111] of the instant specification).  In that said "designed 3D article" dimensions are an aspect of the process used to create the claimed 3D glass ceramic article and don't impart any structure to the final product directly or indirectly (i.e. via the "dimensional precision control value"); the recited limitation of --a dimensional precision control of less than or equal to ± 0.1 mm-- is considered to be a product-by-process limitation that doesn't impart any structure to the final product, and gives no patentable weight to the claim.)
Regarding Claim 2:  Beall teaches a 3D glass ceramic article that has a transmission greater than or equal to 90% in the wavelengths from 400 nm to 1000 nm, on a sample having a thickness of 1 mm (figure 2, [0169], and [0198] of Beall), but does not explicitly recite --comprising a transmission greater than or equal to 85% in wavelengths from 400 nm to 800 nm, on a sample thickness of 0.8 mm--.  (In the instant case, while Beall fails to teach a 0.8 mm thick sample.  However, since the glass ceramic of Beall exhibits a transmissivity over 90% on a 1 mm thick sample, it is reasonable to presume that if it was thinner, the transmissivity would be at least greater than 85%.)
Regarding Claim 3:  Beall teaches that the 3D glass ceramic article is strengthened by ion exchange ([0115], [0188]-[0189] of Beall).
Regarding Claim 4:  Beall teaches the claimed 3D glass ceramic article having an appearance that is "Clear" (Table 1 of Beall).  (In the instant case, "Clear" is taken to mean having no to substantially no haze.)
Regarding Claim 6:  Beall teaches the claimed 3D glass ceramic article.
(In the instant case, the specification defines the "deviation to flatness" as the curve deviations to CAD ([0112] of the instant specification).  In that said "CAD designed 3D article" dimensions are an aspect of the process used to create the claimed 3D glass ceramic article and don't impart any structure to the final product directly or indirectly (i.e. via the "deviation in flatness"); the recited limitation of --a deviation in flatness is less than or equal to 0.10 nm-- is considered to be a product-by-process limitation that doesn't impart any structure to the final product, and gives no patentable weight to the claim.)
Regarding Claim 7:  Beall teaches that the 3D glass ceramic article is strengthened (e.g. by ion exchange) and can have a compressive stress in the range of about 350 MPa to about 400 MPa ([0115], [0188]-[0189] of Beall); which is sufficiently specific to anticipate the claimed range of --a compressive stress from greater than or equal to 340 MPa to less than or equal to 400 MPa--.  See MPEP §2131.03(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US 2016/0102010 A1) as applied to claim 1 above.
Regarding Claim 8:  Beall discloses a 3D glass ceramic article that is strengthened (e.g. by ion exchange) and can have a central tension of at least 10 MPa ([0115], [0188]-[0189] of Beall); which overlaps the presently claimed range of --a central tension from greater than or equal to 100 MPa to less than or equal to 150 MPa--.  Beall differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Beall, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 9:  Beall discloses that the 3D glass ceramic article is strengthened (e.g. by ion exchange), can have a compressive stress layer having a depth of layer of at least 30 µm or at least 100 µm, and that the 3D glass ceramic article can be from about 0.8 mm to about 10 mm (e.g. 1 mm) ([0115], [0181], [0188]-[0189], and [0198] of Beall).  Beall fails to explicitly recite --a death of compression greater than or equal to 0.17*thickness--.  However, given the above values of Beall, a person of ordinary skill in the art could have calculated that the depth of compression can be greater than or equal to 0.03*thickness [= (0.03 mm) / (1 mm)]; which overlaps the presently claimed range of --greater than or equal to 0.17*thickness--.  Beall differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Beall, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781